Moore, judge.
He must produce the judgment also; otherwise the defendants property might be taken and sold by an execution issued without authority; the judgment is the warrant for the execution, and without it no execution can legally issue.
Hoywood, e contra.
When an execution issues to the sheriff from a proper court, he is bound to execute by a seizure and sale, without enquiring whether there be a judgment or not, ¿ir whether it be a legal one-or not; and if he is bound to sell, :t is contradictory to say that none shall purchase. There are Cases where the judgment mast be produced, but they are very distinguishable from the present which is the case of a vendee. If there be in fact no judgment, or a void one, or one liable to be vacated for irregularity, or reversed ; and the plaintiff will take out execution thereupon, he is liable for the consequences ; And therefore when sued he must produce the judgment as well as the .execution that the court may see it is a good judgment", so if’the sheriff seize goods in the possession of a third ret sort {who claims them by a conveyance from the defendant) as trill belonging to the defendant, alledging the conveyance to be fraudulent ; he must produce the judgment, to prove that the creditor is a bohajide and a judgment creditor ; and consequently, one against whom a conveyance without a fair and valuable consideration, k fraudulent within the act. " The book's say, stran.gers to the judgment-and execution must produce the judgment ; but the meaning evidently is as before stated ; for if a third person, a stranK'-r, against whom no allegation of fraud is made, sues the sheriff lor a seizure of his goods by execution, neither-the judgment nor the execution will avail the sheriff, for the execution gave him no authority to seize the goods of the plaintiff, and the judgment need not be produced but where it will avail .the.producer. The vendee is a stranger to the judgment, but as he -.is.no .way answerable for the illegality, or invalidity, or irregularity thereof, he need not produce it. Suppose the judgment pe vacated or reversed after the sale,-he shall not lose the property for that; and if he shall not, why require him to produce the *81judgment? which altho in the meantim- it Ik- vacated or rever:— ed, and so not to he produced ; or if produc d with the reversal or vacat annexed, is not to impeach hi-' p -operty ? Granting he is not to b>: affected, how illegal or irrcguiai.soever the judgment may have been, it is surt-lv useless to require a production o! the judgment j it can answer no purpose but to shew there was a judgment of some sort either good or bad, when the execution issued; and of what advantage is that ? for if his title continues, tho’ tl?e judgment he a v. id one, shall it not also continue though there be no judgment at all ?•—where is the difference ? The reason of the first is because lie purchased from a public officer, having a lawful authority, namely, the execution, issuing from a proper court, attested by the proper officer. Will not the same reason apply with equal force to the latter ? Were vendees liable to lose the property, whenever a judgment should be declared illegal, or void, few would purchase at execution sales ; for very few are qualified to form an opinion on that head, admitting they had the record to inspect, and frequently that is not to be had, but at great expence and trouble ; for instance, when an execution issues from Currituck to the sheriff of Buncombe, must the intended vendee go all the way to the former, inspect the record, get a copy of it, and lay it before counsel and take his opinion upon it before he dare purchase ? There can be no necessity for all this. In all cases of irregular and illegal judgments, the plaintiff is answerable to the person injured, and not the ven-dee : And there is no reason why he who is in fault, and not the vendee, who is in no limit, shall not be exclusively liable, tvhen in fact there is no judgment; a circumstance easily set right by a supersedeas, and other remedies, and one that can in fact but very seldom happen. la it advisable then, in order to avoid an evil barely possible, so easily rectified and obviated, and so little to be apprehended ; to introduce that really serious and great one indeed, of rendering execution sales, which are the life and soul of the law, the siv ject of doubt and suspicion ; by making it dangerous and imprudent for all men to purchase at them, unless they know there is a legal judgment, which for the most part it will be impossible for them to know with certainty.